UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7057



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES LEONARDO POWELL,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Wilmington. James C. Fox, Senior District
Judge. (CR-99-24-FO)


Submitted:   August 29, 2002              Decided:   September 9, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Leonardo Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Leonardo Powell appeals the district court’s order

denying his request for an extension of time to file a 28 U.S.C.

§ 2255 (2000) motion.   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.     United States v.

Powell, No. CR-99-24-FO (E.D.N.C. filed June 7, 2002 & entered June

10, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2